United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3213
                                   ___________

Terry Hardage,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Ray Reynolds; Danny Wright; Vernon *
Sisemore; Donald Bates; Betty         * [UNPUBLISHED]
Whittaker; City of Johnson, Arkansas, *
                                      *
            Appellees.                *
                                 ___________

                             Submitted:    December 3, 2003

                                 Filed: December 5, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.


      Terry Hardage appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action arising out of his September 2001 arrest and detention. Having carefully


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
reviewed the record, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per
curiam) (de novo standard of review), we affirm, because some defendants are
immune from section 1983 liability, and Mr. Hardage failed to state a claim as to the
remaining defendants. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-